Citation Nr: 0409090	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  95-42 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory/lung 
disorder as a chronic disability resulting from an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from September 
1969 until April 1971, and from September 1990 to May 1991.  
He served in the Southwest Asia Theater of operations from 
November 6, 1990 until April 16, 1991.

This appeal originally came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a July 
1995 rating decision of the Montgomery, Alabama Regional 
Office (RO) that denied service connection for a lung 
disorder.  This issue was remanded by a decision of the Board 
dated in March 1997.  The claim was subsequently amended to 
include service connection for lung disability as the result 
of an undiagnosed illness, which was denied by RO rating 
actions dated in April 1998 and February 1999.  

By a decision entered in September 1998, the Board denied 
service connection for a lung disorder on a direct basis, and 
remanded the issue of entitlement to service connection for a 
chronic disorder manifested by shortness of breath due to an 
undiagnosed illness, claimed as secondary to Persian Gulf War 
service, for further development.  The Board denied service 
connection for this issue in a decision dated in February 
2000.

The veteran appealed the matter to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2000, the 
veteran's representative and the VA Office of General Counsel 
filed a joint motion to vacate the prior Board determination.  
By Order dated in December 2000, the Court granted the joint 
motion, vacated the Board's February 2000 decision, and 
remanded the case to the Board for further action in 
accordance with the Order.  

Thereafter, the case was remanded by decision of the Board 
dated in October 2001 and June 2003.  Development having been 
completed, the case has been returned to the signatory Member 
for appropriate disposition.  

The veteran was afforded a personal hearing on appeal in 
December 1996 before a Member of the Board sitting at 
Montgomery, Alabama; the transcript of which is of record.  


FINDINGS OF FACT

1.  All relevant evidence needed to adjudicate the claim of 
entitlement to service connection for a respiratory/lung 
disorder as a chronic disability resulting from an 
undiagnosed illness has been obtained.  

2.  The evidence reflects that any chronic respiratory 
symptoms first became manifest several years after discharge 
from active duty.

3.  The more probative clinical evidence of record has 
ascribed current respiratory symptoms to diagnosed disorders 
or to environmental agents.


CONCLUSION OF LAW

A lung/respiratory disorder, to include as due to an 
undiagnosed illness was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1117, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he now has a lung and/or 
respiratory disorder which is of service onset, to include as 
the result of an undiagnosed illness resulting from service 
in the Persian Gulf War zone, for which service connection 
should be granted. 



Preliminary matters: Duty-to-Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(b) (2003)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(c) (2003)). 

For the reasons explained in more detail below, the Board 
concludes that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on this issue at this time.  The Board finds that 
all notification and development action needed to fairly 
adjudicate this claim has been accomplished.  As evidenced by 
the November 1995 statement of the case and the April 1998, 
February 1999, April 2002 and June 2003 supplemental 
statements of the case, the appellant has been furnished the 
pertinent laws and regulations governing the claim, and what 
the evidence must show in order to establish his claim.  He 
was also informed of what evidence the VA would obtain in 
letters to him dated in April 1997, November 1998, November 
2001 and June 2003.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).  The appellant has been afforded 
opportunities to submit information and evidence.  The RO has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to substantiate 
the claim currently under consideration, to include several 
VA examinations and a personal hearing on appeal in December 
1996.  The case has been remanded on several occasions.  The 
Board points out that in a letter from his Attorney dated in 
August 2001, the veteran stated that he had no additional 
evidence to present.  The Board thus finds that all necessary 
development has been accomplished.  Under these 
circumstances, it is found that that any deficiency in the 
notice and duty to assist requirements constitutes no more 
than harmless error, and that adjudication of the claim on 
appeal poses no risk of prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Law and Regulations

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service 
or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2003).  

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b) (2003).  

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e) (West 2002); 38 C.F.R. § 3.317(d)(2003).

Factual Background

The veteran's service medical records from a period of active 
duty between 1969 and 1971 reflect that he was treated for an 
upper respiratory infection in August 1970, and was 
hospitalized with flu syndrome in January 1971.  Upon 
examination in April 1971 for discharge from active duty, the 
lungs and chest were evaluated as normal.  Upon service 
discharge examination in April 1991, the veteran complained 
of sinusitis/hay fever and said that he smoked cigarettes.

The appellant underwent a VA general medical examination in 
June 1991 for a claim not pertinent to this appeal.  
Examination of the respiratory system revealed normal and 
clear breath sounds, bilaterally, with no wheezes.  The chest 
was normal to auscultation.  

Private clinical records dated between March and October 1994 
reflect that the appellant sought treatment for complaints of 
a recurring and productive cough.  A diagnosis of early 
pneumonia was rendered in October 1994.  It was noted that 
the veteran worked in fumes and that he used to work in dust.  
A chest X-ray showed hilar prominence and infiltrate of both 
lung bases.  

Upon personal hearing on appeal in December 1996, the veteran 
stated that he did not have any respiratory problem before 
serving in the Gulf War zone.  He said that during the five 
months he was there, he was exposed to considerable dust and 
fumes, and that when he came back, he began to have recurring 
episodes of pneumonia, and was hospitalized for a week with a 
lung infection.  The appellant stated that he had a chronic 
urge to cough and felt something draining into his throat.  

In a statement dated in April 1997, the veteran's wife said 
that he had flu-like symptoms and more colds, and felt bad 
all of the time.  A former fellow soldier and a co-worker 
attested to similar symptoms the veteran experienced.

The veteran was afforded a VA general medical examination in 
May 1997 and stated that he worked in food rations breakdown 
while stationed in the Persian Gulf War zone.  He related 
that he worked in Saudi Arabia and Iraq but did not recall 
any significant smoke although there was heavy dust in his 
area, as well as an ammunition dump.  He said that upon his 
return, he began noticing some changes in his lung status, to 
include coughing up yellow phlegm daily.  He stated that 
shortly after his return, he passed out at home and was 
hospitalized for one week.  The appellant related that he was 
told that he had pneumonia, and that fluid collected in his 
lungs.  It was noted that he had no shortness of breath at 
rest, and could walk, but became dyspneic going up two 
flights of stairs.  He said he did not cough much any more 
and did not have chest pain.  

Upon physical examination of the respiratory system, there 
was no sign of cough or expectoration.  He had full and 
symmetrical excursion of the diaphragms.  The lungs were 
clear to auscultation.  There was no wheezing.  Following 
examination, a pertinent diagnosis of possible Persian Gulf 
Syndrome with shortness of breath, joint pain and memory loss 
was rendered.  The examiner commented that "[i]t is only 
speculation on my part, but he did not have a lung disorder 
prior to his service in the Persian Gulf as he does now...I do 
not find any evidence of pre-existing lung disorder prior to 
his Persian Gulf Service."

Subsequently received were private clinical records from D. 
H. Arnold, M.D., dated in February 1996 which show that the 
appellant was seen with complaints that included a sore 
throat, sinus drainage, a stuffy head, a cough with some 
production and nausea diagnosed as acute pharyngitis.  
Medical records were received from O. D. Mitchum, M.D., 
reflecting that the veteran was seen in March 1994 for what 
was felt to be symptoms of severe bronchitis.  It was noted 
that he had also had tonsillitis.  The appellant was placed 
on medication but continued to have some cough, rawness in 
the throat and low-grade fever.  He subsequently sought 
emergency room treatment and was found to have an infiltrate 
in his left lung and was admitted for additional treatment.  
The veteran was diagnosed with a case of refractory pneumonia 
for which he was placed on medication.  Approximately four 
days later, a chest X-ray disclosed interval improvement with 
partial clearing of the left upper lobe pneumonia.  In March 
1997, an X-ray of the chest revealed a normal study.  

The veteran underwent a VA respiratory examination in 
December 1998.  It was noted that the claims folder was 
reviewed.  The examiner recited the appellant's pertinent 
background history, to include complaints of a lung problem 
characterized by episodes or respiratory infections since 
1990, after returning from service in the Persian Gulf War 
zone.  The examiner noted that in June 1991, following 
release from active duty, the veteran had not claimed a lung 
disorder, had been examined and was found to have a normal 
chest X-ray with normal respiratory findings.  Medical 
history relating to episodes of refractory pneumonia in March 
1994, as well as follow-up for lung symptoms in October 1994 
was recited.  It was reported that a chest X-ray in October 
1994 was interpreted as showing a hilar prominence on the 
left and questionable infiltrate in both bases.  It was 
noted, however, that a subsequent X-ray at Wireglass Hospital 
had revealed a normal study.  The examiner also related that 
upon VA examination in May 1997, a chest X-ray and pulmonary 
function studies were normal.  

The veteran's current symptoms were reported to be shortness 
of breath, tightness, and a tingling sensation n the chest, 
coughing and susceptibility to colds.  It was noted that he 
had not been using any kind of medication for his breathing 
except when his sinuses were symptomatic.  The veteran stated 
that such symptoms occurred especially when he was in a dusty 
area, along with an itching sensation in the substernal area.  
He reported expectoration at times, as well as some loss of 
appetite.  The appellant related that he had shortness of 
breath after walking 1/4 of a mile and said he had 'no energy.'  
He said that he had never been on oxygen, but that he had 
used nebulizer treatments and an inhaler in the past.  He 
related that while in the military, he was exposed to dust 
and trucks, was located in an area near an ammunition dump.  
He denied a history of exposure to oil fire smoke.  He said 
that he smoked occasionally.

On physical examination, the veteran was observed to be in no 
distress.  No dyspnea was noted at rest or with minimal 
exertion.  The heart revealed normal S1 and S2 regular 
rhythm.  There were slightly decreased breath sounds in the 
lung bases with questionable rale, on the left slightly more 
than the right.  Examination of the extremities showed no 
peripheral edema, cyanosis or clubbing.  A chest X-ray was 
interpreted as indicating no acute infiltrate.  Pulmonary 
function studies were performed.  Following examination, 
diagnoses of chronic bronchitis with symptoms getting worse 
when exposed to dust, paint, etc., and status post treatment 
for refractory pneumonia in March 1994, were rendered.  The 
examiner commented that after history obtained from the 
veteran, review of the claims folder, and the examination 
findings, it appeared that the veteran had chronic bronchitis 
which became worse with exposure to dust and paint, etc.  It 
was added that from his private physician's records, 
respiratory problems and symptoms were first manifested in 
approximately the early part of 1994, as evidenced by his 
visits to private physicians around that time.  It was noted 
that it did not appear that he had sought any treatment for 
respiratory problems prior to that time.  

Pursuant to Board remand to October 2001, the appellant 
underwent additional VA examination in December 2001.  It was 
noted that the claims folder was reviewed.  The veteran again 
indicated that he had had shortness of breath since his 
return from Saudi Arabia in 1991.  He stated that he was 
exposed to dust, fumes and kerosene during the Gulf War.  The 
appellant related that he had intermittent tightness in the 
chest, chest pain, and pain that radiated down the arm with 
an occasional sore throat.  He described some productive 
coughing, low-grade fever, with associated weakness, 
tiredness, and some headaches and dizziness.  He said that a 
private physician was currently treating him, and that a 
chest X-ray had revealed a spot on his lungs.  

On physical examination, there were decreased breath sounds 
bilaterally on auscultation of the chest, but no wheezes, 
rales or rhonchi were noted.  There were no changes 
consistent with pulmonary hypertension, cor pulmonale or 
congestive heart failure.  A chest X-ray revealed changes 
consistent with mild chronic bronchitis.  Pulmonary function 
studies were performed and were interpreted as showing a high 
diffusion capacity which was felt to be consistent with 
asthma, or high pulmonary flow status versus spurious 
results.  Following examination, diagnoses of mild chronic 
bronchitis, diffusion capacity and spirometry within normal 
limits, and refractory pneumonia, March 1994, were rendered.  
The examiner opined that the veteran's "shortness of breath 
due to an undiagnosed illness was at least as likely as not 
due to the Gulf War service."  It was added that the 
examiner was unable to render an opinion as to the 
etiological basis of the disorder and its date of onset.  

The veteran underwent further VA examination in October 2002 
pursuant to Board development.  The claims folder was 
reviewed and pertinent medical history previously recorded 
was recited.  It was reported that the veteran denied 
shortness of breath, pressure in the chest or cough at that 
time, but that he had such symptoms when exposed to vapors 
and paint, but not on exertion.  He denied the use of 
inhalers or medication for shortness of breath.

On physical examination, the lungs were clear.  It was 
reported that pulmonary function studies were within normal 
limits with an insignificant response to bronchodialator.  A 
chest X-ray showed clear lungs.  The examiner performed a 
thorough review of previous diagnostic findings of record 
pertaining to the chest and lungs since discharge from 
service.  It was found that there were no respiratory 
problems, symptoms or signs at that time.  It was the 
examiner's opinion that the veteran was allergic to certain 
paints and vapors, and that his occasional respiratory 
symptoms were not related to exposure to fumes during the 
Gulf War.  

Legal Analysis


At the outset, the Board points out that although the veteran 
sought treatment for an upper respiratory infection and was 
hospitalized for the flu during his first period of service, 
there is no indication that such symptoms developed into a 
chronic disorder.  See 38 C.F.R. § 303.  Although he now 
states and has presented testimony to that effect that he 
began to display symptoms of respiratory distress immediately 
after his departure from the Gulf, the available evidence 
does not support these contentions.  On VA compensation 
examination in June 1991, no lung or respiratory complaints 
were noted or found.  The first clinical evidence of any 
significant condition affecting the lungs/respiratory system 
is shown when he was seen for a recurring cough in 1994.  
Thus, due to lapse of time, continuity of any in-service 
symptomatology may not be conceded, and service connection 
for a lung/respiratory disorder may not be granted on a 
direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

After a thorough review of the record, the Board finds that 
the more probative clinical evidence of record has attributed 
the veteran's respiratory and/or lung symptoms to known 
clinical problems over the years, to include pneumonia, 
pharyngitis, tonsillitis, bronchitis and a reaction to 
inhaling environmental agents.  The latter conclusion was 
specifically propounded as the likely cause of his 
intermittent respiratory problems when the VA examined the 
veteran in December 1998 and October 2002.  It is also 
significant to point out that when he was being treated by 
his private physician in October 1994, it was specifically 
recorded that the appellant currently worked in fumes, and 
that he had previously worked in a dusty atmosphere.  

The Board observes that there also exists evidence of record 
to contradict the cited VA medical conclusions.  On VA 
general medical examination in May 1997, a diagnosis of 
possible Persian Gulf Syndrome with shortness of breath was 
rendered.  It appears in this instance, however, that an 
assumption was made by the examiner that because there was no 
evidence of a lung disorder prior to service in the Persian 
Gulf theater, the veteran likely had such disability as the 
result of such service.  That examiner clearly indicated, 
however, that this opinion was based on speculation.  The 
Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet.App. 185, 187 (1999).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  When examined 
by the VA in December 2001, the examiner opined that the 
veteran's "shortness of breath due to an undiagnosed illness 
was at least as likely as not due to the Gulf War service."  
It was added that an opinion as to the etiological basis of 
the disorder and its date of onset could not be provided.  
The Board points out in this case, however, that despite the 
finding of an undiagnosed illness relating to respiratory 
symptomatology, it is noteworthy that the examiner did indeed 
offer a specific diagnosis of mild chronic bronchitis.  A 
diagnosis of both an undiagnosed illness and a diagnosed 
condition pertaining to the same symptoms is inconsistent 
with the governing regulation in this regard.  As noted 
above, the application of 38 U.S.C.A. § 1117 has an explicit 
condition that this particular type of claim be based on a 
"chronic disability resulting from an undiagnosed illness."  
38 U.S.C.A. § 1117(a) (emphasis added); see also 38 C.F.R. 
§ 3.317(a)(1)(ii).  Therefore, because the veteran's 
lung/respiratory problems have been etiologically related to 
discernable clinical causes, in this case, pneumonia, 
pharyngitis, chronic bronchitis, tonsillitis, and inhaling of 
environmental agents, rather than to an undiagnosed illness, 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
are not applicable.  Accordingly, the Board finds that the 
veteran's claim of service connection for a respiratory/lung 
disorder as a chronic disability resulting from an 
undiagnosed illness is legally insufficient under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, and must be denied.  See 
Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other 
grounds, (per curiam order); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board has also considered the doctrine of benefit of the 
doubt as to the issue on appeal, but finds that the record 
does not provide an approximate balance of negative and 
positive evidence on the merits.  Therefore, a reasonable 
basis for a grant of the benefit sought on appeal is not 
identified at this time.


ORDER

Service connection for a lung/respiratory disorder as a 
chronic disability resulting from an undiagnosed illness is 
denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



